Order entered January 6, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00127-CR

                     CLARENCE DANNEL DUNNINGTON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-80895-2013

                                            ORDER
       The Court ORDERS court reporter LaTresta Ginyard, to file by JANUARY 15, 2015, a

supplemental record containing State’s Exhibit no. 75.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

LaTresta Ginyard, court reporter, and to counsel for all parties.

                                                       /s/    LANA MYERS
                                                              JUSTICE